DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 15/9288802 filed on 11/24/2020. Claims 1-19 are pending and have been examined in this office action. Claims 1, 8-9, 13-14, and 19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant argues the cited references Ferguson in view of Halter fail to explicitly disclose the amended limitation to claim 1 wherein the apparatus includes predict expected sensor readings of said sensors at said particular location based on said road attributions, wherein said vehicle sensors comprise inertial sensors to read forces on said vehicles. Examiner respectfully disagrees. Halter discloses an apparatus for predicting sensor readings in a vehicle, see at least ¶ 0018 of Halter, while Ferguson discloses one of the vehicle sensors to be an IMU for measuring the inertial motion of the vehicle using accelerometers, and gyroscopes, see at least col. 7, lines 49-52 of Ferguson. Under broadest reasonable interpretation, would have been obvious to one of ordinary skill in the art to incorporate he prediction procedures described by Halter for vehicle sensors, to specifically predict the inertial readings of the vehicle using the IMU disclosed in Ferguson.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 12 – 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. U.S. Patent No. 9,719,801 (“Ferguson”) in view of Halder et al. U.S. Pub. No. 2017/0297576 (“Halder”).
Regarding claim 1 as best understood, Ferguson discloses an apparatus comprising:
an interface configured to receive (i) area data and (ii) 3sensor data from a plurality of vehicle sensors; and (see at least [Summary; line 36 - 44] In one example, a method is provided that comprises receiving, via at least one sensor coupled to a vehicle, information indicative of an environment of the vehicle. The method may include based on the information indicative of the environment of the vehicle, determining an estimated location of one or more objects in the environment. The method may also include receiving map data that includes location information for a plurality of objects, and the plurality of objects includes the one or more objects.)
a processor configured to (see at least [column 1; line 6 - 9] In still another example, a system is provided that comprises at least one processor, and data storage comprising instructions executable by the at least one processor to cause the system to perform functions.)
(ii) 9predict expected readings of said vehicle sensors at 10said particular location based on said road attribute information, 11wherein said vehicle sensors comprise inertial sensors to read 12forces actinq on said vehicle, (see at least [column 7, lines 49-52] The IMU 124 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration.)
(iii) calculate a range of likely readings of said 14vehicle sensors for said particular location of said road to store 15as dynamic limits and (see at least [column 15; lines 23 - 30] By extension, an autonomous vehicle may be equipped with a RADAR system that may enable the detection of objects in the environment of the vehicle through the use of transmitting and receiving radio waves. Within examples, the RADAR system may provide a computing device of an autonomous vehicle with information indicative of ranges, altitudes, directions of travel, and speeds of objects within the environment.)
(iv) determine a plausibility of said sensor data 17received from said interface when said vehicle reaches said 18particular location of said road, (see at least [Fig. 3; #310] Perform a comparison between the estimated location of the one or more objects based on the information from the sensor and the given location for the one or more objects as specified in the map data.)
wherein (a) said sensor data is plausible if said sensor 20data is within said dynamic limits and (b) a confidence level of 21said sensor data is adjusted in response to said plausibility of said sensor data (see at least [column 4; line 16 - 19] The road maps may enable an autonomous vehicle to calibrate one or more types of sensors based on the accuracy of the sensors relative to the location of objects as identified by the map. AND [column 19; lines 24 - 28] In other implementations, the computing device may determine that sensors may require 25 calibration if the locations of objects identified by the sensor or sensors do not match the location of the objects as specified in the map to a certain degree or threshold.)
Ferguson fails to explicitly disclose an apparatus to extract characteristics of a road for a particular location. However, Halder discloses an apparatus comprising a processor configured to: (i) 5extract road attribute information of a road for a 6particular location from said area data, said road attribute 7information comprising one or more characteristics that excite said 8vehicle sensors as a vehicle reaches said particular location, (see at least [¶ 0018] The logic or procedures in this driving state can be specific to this driving state and can cause the vehicle to be biased against using its emergency brakes, and can cause the vehicle to determine the curvature of the road on which the vehicle is traveling based, to a greater extent, on the movements of the lead vehicle (e.g., inputs from the sensors detecting the movements of the lead vehicle can have a relatively high confidence factor) and, to a lesser extent, on other sensor data to which the vehicle may have access (e.g., maps, optical sensors for identifying the curvature of the road, etc., where inputs from the sensors providing such information can have a relatively low confidence factor).)
Thus, Ferguson discloses a vehicle control apparatus for receiving area and sensor data associated with the environment in which the autonomous driving vehicle is navigating through. Halder teaches an apparatus for extracting road characteristics, such as curvature, and predicting sensor readings at the specific location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Halder to extract road characteristics and predict sensor readings for those characteristics. Doing so allows for the vehicle operator to better navigate through the path based on data representing road characteristics. 

Regarding claim 6 as best understood, Ferguson discloses the apparatus according to claim 1, 2wherein said sensor data is used to calculate at least one of 3acceleration on an x axis, an acceleration on a z axis, an 4acceleration on a y axis, a pitch, a yaw, and a roll of said 5vehicle3 (see at least [column 7, lines 49-52] The IMU 124 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration.)

Regarding claim 8 as best understood, Ferguson discloses the apparatus according to claim 21, wherein said vehicle sensors are calibrated in response to said 3confidence level1 (see at least [column 4, line 16 - 19] The road maps may enable an autonomous vehicle to calibrate one or more types of sensors based on the accuracy of the sensors relative to the location of objects as identified by the map. AND [column 19, line 48] the method 300 includes based on the comparison, providing instructions to configure the at least one sensor. A computing device may provide instructions to various systems of an autonomous vehicle to calibrate sensors based on the comparison.)

Regarding claim 10 as best understood, Ferguson discloses the he apparatus according to claim 1, 2wherein said processor is further configured to 
determine 3whether said vehicle has an unexpected orientation and (see at least [column 7; line 49 - 52] The IMU 124 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration.)
prevent 4adjusting said confidence level if said vehicle has said unexpected 5orientation (see at least [column 4, line 58 - 61] Further, in some examples, the calibration of sensors may focus on particular types of sensors depending on the circumstances of the environment and map data received by the autonomous vehicle.)

Regarding claim 12 as best understood, Ferguson discloses the apparatus according to claim 1, wherein said area data is received from a map service (see at least [column 18, line 36 - 40] As an example, a computing device associated with the autonomous vehicle may be configured to identify a location for objects within the map. The computing device may utilize map-analysis Software and/or algorithms to identify locations of specific objects within the map.)

Regarding claim 13 as best understood, Ferguson discloses the apparatus according to claim 1, wherein said dynamic limits comprise a range of said expected 3readings of said vehicle sensors (see at least [column 19, line 26 - 28] the locations of objects identified by the sensor or sensors do not match the location of the objects as specified in the map to a certain degree or threshold.) 1

Regarding claim 14 as best understood, Ferguson discloses the apparatus according to claim 21, wherein said vehicle sensors comprise at least one of Such vehicles are typically equipped with various types of sensors in order to detect objects in the Surroundings. For example, an autonomous vehicle may include lasers, Sonar, radar, cameras, and other devices which scan and record data from surroundings of the vehicle.)

Regarding claim 15 as best understood, Ferguson discloses the apparatus according to claim 1, 2wherein said processor is further configured to
determine said 3area data based on sensor data and (see at least [column 17, lines 26 - 31] Referring back to the method 300 as shown in FIG. 3, at block 306, the method 300 includes receiving map data that includes location information for a plurality of objects. The map data received may include information regarding the location of objects previously identified by sensors and systems of the autonomous vehicle.
provide updates about said 4area data (see at least [column 7, line 24 - 26] For example, sensors may continuously update outputs to reflect an environment being sensed at or over a range of time…) 1

Regarding claim 19 as best understood, Ferguson discloses the apparatus according to claim 21, wherein said vehicle sensors comprise sensors located on said vehicle that moves along said road (see at least [FIG. 1] #100 Vehicle AND #104 Sensor System.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Halder as applied to claim 1 above, and further in view of Wulf et al. U.S. Pub. No. 2017/0129487 (“Wulf”).
Regarding claim 2 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose when the vehicle implements one or more automatic responses based on a determined confidence level.
However, Wulf teaches wherein said vehicle implements one or more automatic responses based on said confidence level (see at least [¶ 0012] Embodiments of the invention allow for an autonomous driving safety or driver assistance system of a motor vehicle to be initially operated in a so-called auxiliary mode following the start of travel with a conservatively specified set of parameters until a plausibility check of all relevant sensor data and parameter settings, which is necessary to enable a normal mode with the possibility of extreme vehicle deceleration or evasive response, is completed… AND [¶ 0052] the auxiliary process is terminated and a changeover to the normal mode of the driving safety or driver assistance system 12 is carried out (step H), which system then uses with the full functional scope thereof the current sensor data and the parameter settings that were previously determined to be valid.) Said "auxiliary mode" is the "response" to the validity or plausibility of the sensor data, or confidence level. 
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Wulf teaches the apparatus to cause the vehicle to perform safe route navigation through automatic responses based on the established sensor confidence level threshold.
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ferguson to incorporate the teachings of Wulf wherein said vehicle implements one or more automatic responses based on said confidence level. Doing so allows the vehicle to more safely navigate a route through automatic responses based on the confidence level threshold preset.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Halder as applied to claim 1 above, and further in view of Antoni et al. U.S. Pub. No. 2018/0259651 (“Antoni”).
Regarding claim 3 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose wherein said confidence level is an Automotive Safety Integrity Level (ASIL).
However, Antoni teaches wherein said confidence level is an Automotive Safety Integrity Level (ASIL) (see at least [¶ 0063] In this case, calculations, comparison and design of hardware and software according to the required safety integrity, eg. B. according to an ASIL level done.) 
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Antoni teaches the apparatus to establish sensor confidence level in relation to a universally accepted and available spectrum, ASIL.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Antoni wherein said confidence level is an Automotive Safety Integrity Level (ASIL). Doing so allows for the apparatus confidence level relate to ASIL, a universally accepted range.

Claims 4, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Halder as applied to claim 1 above, and further in view of Schilling et al. U.S. Pub. No. 2018/0052005 (“Schilling”).
Regarding claim 4 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose wherein said road characteristics comprise at least one of a turn radius, a bank angle, a road incline, and a road decline.
However, Schilling teaches wherein said road attribute information comprises at least one of a turn radius, a bank angle, a road incline, and a road decline (see at least [¶ 0026] ADAS Horizon may comprise a feature map. Information about various roads with regard to curvature, slope, lanes, speed limit, signage, etc. may be available.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ferguson to incorporate the teachings of Schilling wherein said road characteristics comprise at least one of a turn radius, a bank angle, a road incline, and a road decline. Doing so allows the apparatus to include more road characteristics information.

Regarding claim 11 as best understood, Ferguson discloses an apparatus as detailed above with respect to claim 1. Ferguson fails to explicitly disclose the apparatus wherein said area data is received from a GNSS data service.
However, Schilling teaches wherein said area data is received from a GNSS data service (see at least [¶ 0048] The position coordinates 120a may store location information data calculated by the modulus 100 from the signals presented by the GNSS satellites 40a-40n. The signals from the GNSS satellites 40a-4n may provide data from which a particular resolution of location information positional accuracy may be calculated.) 
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Schilling teaches the apparatus to collect up-to-date location information through GNSS satellites.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Schilling wherein said confidence level of said sensor data is increased when 

Regarding claim 16 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose the apparatus wherein said road characteristics comprise information about said location corresponding to an ADAS horizon data model.
However, Schilling teaches wherein said road attribute informations comprises information about said particular location corresponding to an ADAS horizon data model (see at least [¶ 0023] the map information may be information from ADAS Horizon. The map information may comprise data corresponding to the roadways near the vehicle 30 (e.g., road layout, road shape, traffic data, road condition information, road attributes, road incline, road decline, road elevation, etc.)) 
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Schilling teaches the apparatus to receive road characteristics, from an outside service, to predict sensor readings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Schilling wherein said road characteristics comprise information about said location corresponding to an ADAS horizon data model. Doing so allows the driver to access and use road information for navigation.

Regarding claim 17 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose the apparatus wherein road characteristics are determined for locations beyond the usable range for said sensors. 
However, Schilling teaches wherein said road characteristics are determined for locations beyond a usable range of said sensors (see at least [¶ 0026] Extracting information from the feature map may allow the system to be aware of upcoming intersections, over passes, traffic lights, etc. AND [¶ 0023] In an example, the map information may be information from ADAS Horizon. The map information may comprise data corresponding to the roadways near the vehicle 30 (e.g., road layout, road shape, traffic data, road condition information, road attributes, road incline, road decline, road elevation, etc.). The type of data in the map information may be varied according to the design criteria of a particular implementation.)
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Schilling teaches the apparatus to receive road characteristics, from an outside service, to predict sensor readings when said sensors are unavailable due to being out of range.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Schilling wherein said road characteristics are determined for locations beyond a usable range of said vehicle sensors. Doing so allows the driver to access and use road information for locations beyond the immediate surroundings where various sensors maybe out of range.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Halder as applied to claim 1 above, and further in view of Fukuman et al. U.S. Pub. No. 2016/0117841 (“Fukuman”).
Regarding claim 7 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose the apparatus wherein said confidence level of said sensor data is increased when said sensor data is plausible.
However, Fukuman teaches wherein said confidence level of said sensor data is increased when said sensor data is plausible (see at least [¶ 0032, line 4-10] for each of the ranging sensors 20, the confidence-level determination counter N is incremented or decremented such that as the number of times the same object has been detected by the ranging sensor increases, the confidence-level determination counter N is increased.) 
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Fukuman teaches the apparatus to establish an increased confidence level as the sensor data is determined to be plausible.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Fukuman wherein said confidence level of said sensor data is increased when said sensor data is plausible. Doing so allows the apparatus to determine system confidence level.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Halder as applied to claim 1 above, and further in view of Cordova et al. U.S. Pub. No. 2017/0211939 (“Cordova”).
Regarding claim 9 as best understood, Ferguson in view of Halder discloses the elements of the current invention as stated above, with respect to claim 1. Ferguson in view of Halder fail to explicitly disclose the apparatus wherein sensor data from the sensors is discarded based on the confidence level.
However, Cordova teaches the apparatus according to claim 21, wherein said sensor data from said vehicle sensors is discarded 3in response to said confidence level (see at least [abstract] In addition, location measurements may be obtained from a location sensor (e.g., a GPS) of the mobile in the vehicle... AND [¶ 0037] Some GPS receivers provide a level of accuracy for provided GPS measurements. In some embodiments, a threshold can be applied to these measurements, and those with a confidence level below a threshold can be removed from a data set of measurements.)
Thus, Ferguson in view of Halder disclose an apparatus for collecting environment data based on sensors and extracting road characteristics. Cordova teaches the apparatus for sensor data collection and management.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Cordova wherein said sensor data from said vehicle is discarded in response to said confidence level. Doing so allows the apparatus to discard data exceeding the predetermined threshold in order to save memory and/or reduce processing burden.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/O.K.M./Examiner, Art Unit 3668   

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668